—In a proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Queens County (Cozier, J.), dated June 8, 1992, denying the appellant’s motion to vacate an order of protection entered upon his default in appearing.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the order of protection by its terms expired on February 20, 1993, the instant appeal is academic (see, Matter of Brown v Brown, 185 AD2d 812; Matter of McClure v McClure, 176 AD2d 325; Matter of Andrews v Andrews, 168 AD2d 444). Miller, J. P., Lawrence, Altman and Krausman, JJ., concur.